11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Warren Burnett, d/b/a                          * From the County Court at Law
AWD Independent Oil Producers, LLC,              of Midland County,
                                                 Trial Court No. CC-18417.

Vs. No. 11-16-00157-CV                         * August 31, 2016

Pirate Oilfield Services, Inc., d/b/a          * Per Curiam Memorandum Opinion
Vaquero Energy Services,                        (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has considered the motion to dismiss the appeal, filed by Warren
Burnett, d/b/a AWD Independent Oil Producers, LLC, and concludes that the
motion should be granted. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against the party incurring same.